DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 6/30/2022.
The claims 1, 4, 6, 8, and 10 have been amended. Claims 2-3, 7, and 9 have been cancelled.  Claims 11-13 have been newly added.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/30/2022, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-6, 8, and 10-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A field coil type rotating electric machine comprising: a stator including a stator core, a plurality of stator teeth arranged spaced in a circumferential direction, each of the plurality of stator teeth radially protruding from the stator core, and a stator coil wound on the plurality of stator teeth; and a rotor including a rotor core, a plurality of main poles spaced in the circumferential direction, each of the plurality of main poles radially protruding from the rotor core toward the stator, and a field coil wound on the plurality of main poles, wherein each of the plurality of stator teeth and the plurality of main poles extends in an axial direction of the stator core and the rotor core, each of the plurality of main poles has a pair of main-pole end portions that are located at opposite circumferential ends of the each of the plurality of main poles and radially face the stator, each of the pair of main-pole end portions has a plurality of spaced cut-forming parts having a cut and a plurality of spaced non-cut-forming parts that do not have a cut, each of the plurality of spaced cut-form parts alternate with ones of the plurality of spaced non-cut-forming parts in the axial direction, and a total axial length of the plurality of cut-forming parts is substantially equal to a total axial length of the plurality of non-cut-forming parts.”
Claim 4: “A field coil type rotating electric machine comprising: a stator including a stator core, a plurality of stator teeth spaced in a circumferential direction, each of the plurality of stator teeth radially protruding from the stator core, and a stator coil wound on the plurality of stator teeth, and a rotor including a rotor core, a plurality of main poles spaced in the circumferential direction, each of the plurality of main poles radially protruding from the rotor core toward the stator, and a field coil wound on the plurality of main poles, wherein each of the plurality of stator teeth and the plurality of main poles extends in an axial direction of the stator core and the rotor core, each of the plurality of main poles has a pair of main-pole end portions that are located at opposite circumferential ends of the each of the plurality of main poles and radially face the stator, for the each of the plurality of main poles, in at least one of the pair of main-pole end portions, there is at least one cut for part of an axial length of the each of the plurality of main poles, and 1/3x3 < Ont < 2/3x3, where R is one slot pitch of the stator and Ont is a circumferential width of the at least one cut.”
Claim 8: “A field coil type rotating electric machine comprising: a stator including a stator core, a plurality of stator teeth spaced in a circumferential direction, each of the plurality of stator teeth radially protruding from the stator core, and a stator coil wound on the plurality of stator teeth, and a rotor including a rotor core, a plurality of main poles spaced in the circumferential direction, each of the plurality of main poles radially protruding from the rotor core toward the stator, and a field coil wound on the plurality of main poles, wherein each of the plurality of stator teeth and the plurality of main poles extends in an axial direction of the stator core and the rotor core, each of the plurality of main poles has a pair of main-pole end portions that are located at opposite circumferential ends of the each of the plurality of main poles and radially face the stator, for the each of the plurality of main poles, in at least one of the pair of main- pole end portions, there is at least one cut for part of an axial length of the each of the plurality of main poles, the rotor is radially inside the stator, the rotor further includes a plurality of restricting members each of which extends in the axial direction and is arranged between one circumferentially-adjacent pair of the main poles to restrict radially outward movement of the field coil, for each of the plurality of main-pole end portions, there is an axially-extending groove in a circumferential side surface of a part of the each of the pair of main-pole end portions where no cut is formed, and each of the plurality of restricting members has a pair of circumferential end portions fitted in the grooves of one circumferentially-adjacent pair of the main-pole end portions”
Claim 10: “A field coil type rotating electric machine comprising: a stator including a stator core, a plurality of stator teeth spaced in a circumferential direction, each of the plurality of stator teeth radially protruding from the stator core, and a stator coil wound on the plurality of stator teeth, and a rotor including a rotor core, a plurality of main poles spaced in the circumferential direction, each of the plurality of main poles radially protruding from the rotor core toward the stator, and a field coil wound on the plurality of main poles, wherein each of the plurality of stator teeth and the plurality of main poles extends in an axial direction of the stator core and the rotor core, each of the plurality of main poles has a pair of main-pole end portions that are located at opposite circumferential ends of the each of the plurality of main poles and radially face the stator, for the each of the plurality of main poles, in at least one of the pair of main- pole end portions, there is at least one cut for part of an axial length of the each of the plurality of main poles, and for each of the plurality of main poles, the at least one cut is in each of the pair of main-pole end portions, in each of the pair of main-pole end portions, one part of the each of pair of main-pole end portions does not include the at least one cut in the axial direction, the one part is between two of the at least one cut, the rotor is radially inside the stator, the rotor further includes a plurality of restricting members each of which extends in the axial direction and is arranged between one circumferentially-adjacent pair of the main poles to restrict radially outward movement of the field coil, for each of the pair of main-pole end portions, there is  radially inside the stator, the rotor further includes a plurality of restricting members each of which extends in the axial direction and is arranged between one circumferentially-adjacent pair of the main poles to restrict radially outward movement of the field coil, for each of the pair of main-pole end portions of the main poles, portions, there is formed an axially-extending groove in a circumferential side surface of a part of the each of the pair main-pole end portions where no cut is formed, and each of the plurality of restricting members has a pair of circumferential end portions fitted in the grooves of one circumferentially-adjacent pair of the main-pole end portions.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1, 4-6, 8, and 10-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seguchi et al. (US 2020/0373822) teaches a field winding-type electric machine having a field winding including a series connection body including a plurality of winding portions.
Nashiki et al. (US 2021/0167645) teaches a reluctance motor having a one-way rotation and one-way torque.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832